Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,730,078 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because as follows: 
16/902,351 (present application claim 1)		USP 10,730,078 (claim 1)	
An automated shuttle sorter
A processing system for processing objects, said processing system comprising: a reciprocating carriage that reciprocates along a path between a 


at least two rows of destination locations disposed on opposing sides of a track, each row of destination locations comprising a plurality of destination locations (paragraph 1)
any of a plurality of destination locations on at least one side of the path, reciprocating carriage including an actuator system that selectively causes the reciprocating carriage to tip transverse to a direction of the path to drop the object into a selected destination location of the plurality of destination locations prior to returning to the loading location
wherein the carriage includes an actuator that selectively causes the carriage to tip transverse to a direction of the track to dump the object into the target destination location, and
reciprocating carriage including an actuator system that selectively causes the reciprocating carriage to tip transverse to a direction of the path to 




Both claim sets disclose an automated shuttle sorter with a carriage that is movable from a load position and at least two destination locations into which any contents of the carriage.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 24-26, 28-31, 33, 35, 36, 38-40, 53, 57, 58, and 60-62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartlepp (USP 4,846,335)
Regarding claim 24, Hartlepp discloses a processing system for processing objects, said processing system comprising: a reciprocating carriage that reciprocates along a path between a loading location at which the reciprocating carriage may receive an object to be processed (col. 2, lines 49-58), and any of a plurality of destination locations on at least one side of the path (see Fig. 1; elements 28, 30, and 32), said reciprocating carriage including an actuator system that selectively causes the reciprocating carriage to tip transverse to a direction of the path to drop the object into a selected destination location of the plurality of destination locations prior to returning to the loading location (col. 2, lines 59-64).
Regarding claim 25, Hartlepp discloses the plurality of destination locations include a plurality of pairs of mutually opposing destination locations on either side of the path (see Fig. 1; elements 28, 30, and 32).
Regarding claim 26, Hartlepp discloses the plurality of destination locations each includes any of a bin, a tote or a bag (elements 28, 30, and 32). 
Regarding claim 28, Hartlepp discloses each of the destination locations includes at least one guide wall (see Fig. 1; side walls of elements 28, 30, and 32).
Regarding claim 29, Hartlepp discloses each guide wall permits the reciprocating carriage to move along the path while returning from a dropping position (see Fig. 1; side walls of elements 28, 30, and 32).
Regarding claim 30, Hartlepp discloses the path includes a track along which the reciprocating carriage reciprocally travels (element 26).
Regarding claim 31, Hartlepp discloses a processing system for processing objects, said processing system comprising: a reciprocating carriage that reciprocates 
Regarding claim 33, Hartlepp discloses the programmable motion device includes a reciprocating loading carriage (elements 24).
Regarding claim 35, Hartlepp discloses the plurality of destination locations includes a plurality of pairs of mutually opposing destination locations on either side of the path (elements 28, 30, and 32).
Regarding claim 36, Hartlepp discloses the plurality of destination locations each includes any of a bin, a tote or a bag (elements 28, 30, and 32).
Regarding claim 38, Hartlepp discloses each of the destination locations includes at least one guide wall (see Fig. 1; side walls of elements 28, 30, and 32).
Regarding claim 39, Hartlepp discloses each guide wall permits the reciprocating carriage to move along the path while returning from a dropping position (see Fig. 1; side walls of elements 28, 30, and 32).
Regarding claim 40, Hartlepp discloses the path includes a track along which the reciprocating carriage reciprocally travels (element 26).
Regarding claim 53, Hartlepp discloses a processing system for processing objects, said processing system comprising: at least two reciprocating carriages that each reciprocates between a respective loading location at which the reciprocating carriage may receive an object to be processed from a loading system (col. 2, lines 49-58), and any of a plurality of destination locations (see Fig. 1; elements 28, 30, and 32), each reciprocating carriage including a dropping actuator system that selectively causes the reciprocating carriage to drop the object into a selected destination location of the plurality of destination locations prior to returning to the respective loading location (col. 2, lines 59-64).
Regarding claim 57, Hartlepp discloses the plurality of destination locations includes a plurality of pairs of mutually opposing destination locations on either side of a respective path along with each reciprocating carriage reciprocally moves (elements 28, 30, and 32).
Regarding claim 58, Hartlepp discloses the plurality of destination locations each includes any of a bin, a tote or a bag (elements 28, 30, and 32).
Regarding claim 60, Hartlepp discloses each of the destination locations includes at least one guide wall (see Fig. 1; side walls of elements 28, 30, and 32).
Regarding claim 61, Hartlepp discloses each guide wall permits each respective reciprocating carriage to move along the respective path while returning from a dropping position (see Fig. 1; side walls of elements 28, 30, and 32).
Regarding claim 62, Hartlepp discloses each respective path includes a respective track along which each reciprocating carriage reciprocally travels (element 26).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 27, 37, 50, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Hartlepp in view of Avishay (US Pub 2005/0167343 A1).
Regarding claims 27, 37, 50, and 59, Hartlepp discloses all the limitations of the claim, but Hartlepp does not disclose each of the plurality of destination locations includes bins that are provided on movable drawers.  Avishay teaches as obvious each of the plurality of destination locations includes bins that are provided on movable drawers (see Fig. 1; elements 2 placed in element 11).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the .
Claims 12-15, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hartlepp in view of Pippin et al (US Pub 2003/0038065 A1).
Regarding claim 12, Hartlepp discloses all the limitations of the claim, but Hartlepp does not disclose input station includes an output chute for providing objects that object identification system is not able to process.  Pippin teaches input station includes an output chute for providing objects that object identification system is not able to process (paragraph 0106) for the purpose of collecting items that can’t be resolved and must be returned for further processing.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify Hartlepp to sort items that cannot be processed, as taught by Pippin, for the purpose of collecting items that can’t be resolved and must be returned for further processing.
Regarding claim 13, Pippin further teaches the automated carriage is further able to move to the output chute such that an object may be moved to the output chute by the automated carriage (paragraph 0106).  It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Hartlepp to sort items that cannot be processed, as taught by Pippin, for the purpose of collecting items that can’t be resolved and must be returned for further processing.
Regarding claim 14, Pippin further teaches each destination station includes guide walls for guiding entry of an object into respective destination stations, and 
Regarding claim 15, Pippin further teaches object identification system includes a scanner system that includes multiple scanners (paragraph 0043).  It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Hartlepp to identify the objects to be sorted, as taught by Pippin, for the purpose of collecting data about the objects to be sorted
Regarding claim 20, Hartlepp discloses a method of sorting objects, said method comprising the steps of: acquiring an object to be sorted from an input station (element 22); providing the object to an automated carriage that is reciprocally movable between at least two destination stations (col. 2, lines 49-58); and moving the object to one of the at least two destination stations (col. 2, lines 59-64), but Hartlepp does disclose identifying the object.  Pippin teaches as obvious identifying the object (paragraph 0043) for the purpose of collecting data about the objects to be sorted.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify Hartlepp to identify the objects to be sorted, as taught by Pippin, for the purpose of collecting data about the objects to be sorted.
Regarding claim 22, Hartlepp discloses step of moving the object to one of the at least two destination stations involves moving the object using the automated carriage and ejecting the object from the automated carriage into the one of the at least two destination stations (col. 2, lines 59-64).
Regarding claim 23, Pippin further teaches a method further includes the step of dynamically assigning a destination station to the object (paragraph 0079).  It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Hartlepp to identify the objects to be sorted, as taught by Pippin, for the purpose of collecting data about the objects to be sorted.
Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hartlepp/Pippin in view of Ito et al (US Pub 2014/0061103 A1).
Regarding claim 16, Hartlepp/Pippin discloses all the limitations of the claim, but Hartlepp/Pippin does not disclose multiple scanners of said object identification system are positioned to scan an object as it is falling toward the load station.  Ito teaches as obvious multiple scanners of said object identification system are positioned to scan an object as it is falling toward the load station (paragraphs 0039-0042) for the purpose of determining whether the item is defective.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify Hartlepp/Pippin to scan items during feeding, as taught by Ito, for the purpose of determining whether the item is defective.
Regarding claim 21, Hartlepp/Pippin discloses all the limitations of the claim, but Hartlepp/Pippin does not disclose step of identifying the object including scanning the object with a plurality of cameras as the object is falling.  Ito teaches as obvious step of identifying the object including scanning the object with a plurality of cameras as the object is falling (paragraphs 0039-0042) for the purpose of determining whether the item is defective.  Therefore, it would have been obvious to a person having ordinary skill in .
Claims 32, 43, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Hartlepp in view of Dominguez (US Pub 2002/0092801 A1).
Regarding claims 32, 43, and 54, Hartlepp discloses all the limitations of the claim, but Hartlepp does not disclose the programmable motion device includes an articulated arm.  Dominguez teaches as obvious the programmable motion device includes an articulated arm (paragraph 0027).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify Hartlepp to include a robotic grasping system, as taught by Dominguez, for the purpose of moving items from a conveyance to a container.
Regarding claim 34, 45, and 56, Dominguez further teaches the reciprocating loading carriage includes a loading actuator system for loading objects into the reciprocating carriage (paragraph 0027).  It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Hartlepp to include a robotic grasping system, as taught by Dominguez, for the purpose of moving items from a conveyance to a container.
Regarding claim 55, Dominguez further teaches the programmable motion device includes a reciprocating loading carriage (paragraph 0027).  It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Hartlepp to include a robotic grasping system, as taught by Dominguez, for the purpose of moving items from a conveyance to a container.

Allowable Subject Matter
Claims 41-44 and 46-52 would be allowable in view of a timely filed Terminal Disclaimer.
The following is an examiner’s statement of reasons for allowance:
The closest prior art discloses a processing system including a loop for the carriages to carry material to be sorted.  The closest prior art does not disclose or make obvious the carriage moves along the track in a first direction from the load position to the unload position adjacent to the target destination location and moves in a reverse direction along the track to return to the load position after dumping the object into the target destination location in conjunction with the other structures in claim 41.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K./Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655